Citation Nr: 0029972	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  98-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to the payment of Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967 and from March 1969 to December 1971.  He died 
in February 1998.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, 1) determined 
that entitlement to service connection for the cause of the 
veteran's death was not warranted, and 2) determined that 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 was also not 
warranted.  The appellant was afforded a personal hearing at 
the RO in February 1999.  This case was remanded by the Board 
in March 2000 for due process reasons.


FINDINGS OF FACT

1.  The veteran's last period of active duty ended in 
December 1971.

2.  The death certificate shows that the veteran died in 
February 1998 and that the immediate cause of death was 
respiratory arrest due to or as a consequence of pneumonia.  
No autopsy was performed.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated 
100 percent disabling; healed fracture, D12 with low back 
strain, rated 40 percent disabling; and incomplete left ulnar 
nerve neuropathy with transplant, post-operative, rated 30 
percent disabling.  He was also in receipt of special monthly 
compensation at the housebound rate.  The total rating had 
been in effect since May 16, 1990.

4.  The veteran's death did not result from any of his 
service-connected disabilities.

5.  The appellant or her representative has not identified 
that she wished to challenge any earlier RO or Board decision 
for clear and unmistakable error (CUE) as part of her § 1318 
DIC "entitled to receive" claim.


CONCLUSIONS OF LAW

1.  A disability of service origin did not cause or 
contribute substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); see generally, 38 C.F.R. 
§ 3.103, 3.312 (1999).

2.  The criteria for dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22 
(1999); 65 Fed. Reg. 3388 (Jan. 21, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of death

As an initial matter, the Board is satisfied that the duty to 
assist has been fulfilled.  See generally, 38 C.F.R. § 3.103 
(1999).  There is no indication of additional available 
evidence which would be relevant to the appellant's claim.  
Further, the May 1999 Supplemental Statement of the Case 
informed the appellant that nexus evidence was needed to 
substantiate her claim.

The Board notes that further development, including a VA 
examination, is not necessary.  The Board notes that a 
physical examination of the veteran is not possible as he is 
deceased and as the appellant stated in a written statement 
received by the Board in July 2000 that she declined to 
exhume the veteran's remains for purposes of an autopsy.  As 
all the appellant's assertions of entitlement are founded on 
lay "suspicions" regarding the veteran's death, the Board 
concludes that no reasonable possibility exists that further 
assistance will aid in the grant of benefits in this case.  

The Board must determine whether the evidence supports the 
claim or if it is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  
For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (1999).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c) (1999).  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it "contributed substantially 
or materially; that it combined to cause death; that it aided 
or lent assistance to the production of death."  Id.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

The death certificate shows that the veteran died in February 
1998 and that the immediate cause of death was respiratory 
arrest due to or as a consequence of pneumonia.  No autopsy 
was performed.  At the time of the veteran's death, he was 
service-connected for post-traumatic stress disorder (PTSD), 
rated 100 percent disabling; healed fracture, D12 with low 
back strain, rated 40 percent disabling; and incomplete left 
ulnar nerve neuropathy with transplant, post-operative, rated 
30 percent disabling.  He was also in receipt special monthly 
compensation at the housebound rate.

A review of the medical evidence of record does not show that 
the pneumonia listed on the death certificate was incurred in 
or aggravated by service.  The appellant contends that the 
veteran's death was a result of his service-connected PTSD.  
In her notice of disagreement dated in April 1998, she 
asserts that he did not die of respiratory arrest caused by 
pneumonia.  Instead, she states that he died of a heart 
attack because his heart had been weakened by his service-
connected PTSD.  She contends that he did not have pneumonia 
on the day he died.  During the 1999 hearing, she and her 
representative suggested that the veteran had committed 
suicide by means of a drug overdose as a result of his PTSD 
symptomatology.

The Board finds that none of the veteran's service-connected 
disorders was the principal cause of death because none of 
the veteran's service-connected disorders was listed as an 
immediate cause of death on the death certificate.  The Board 
finds that none of the veteran's service-connected disorders 
was a contributory cause of death because the only evidence 
of record of an etiological relationship between the 
veteran's death and any of his service-connected disabilities 
is the contentions of the appellant and her representative.  
There is no competent evidence that the veteran died of 
anything other than respiratory arrest caused by pneumonia.  
As noted above, for a service-connected disability to 
constitute a contributory cause, it must be shown that it 
"contributed substantially or materially; that it combined 
to cause death; that it aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c) (1999).  

The appellant's statements are insufficient to support a 
contributory cause of death claim.  38 C.F.R. § 3.312(c)(1) 
(1999).  The appellant, as a lay person, is not competent to 
link a disorder to death.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  A review of the record does not show any 
competent medical evidence which supports the appellant's 
contentions.  There is no competent evidence that the veteran 
died of heart disease caused by his PTSD.  Further, there is 
no competent evidence that the veteran died of an intentional 
overdose due to PTSD symptomatology.  Even the appellant's 
representative acknowledged during the hearing that these 
assertions were no more than "suspicions".  In fact, the 
competent medical evidence, the death certificate, 
contradicts these claims.

Under these circumstances, it is found that the preponderance 
of the evidence is against a finding that the condition 
causing death was the result of a service-connected 
disability or the veteran's period of service.  In 
conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

II.  Section 1318

Under 38 U.S.C.A. § 1318, benefits may be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death is service-connected where the veteran's 
death was not caused by his or her own willful misconduct and 
either (1) the veteran was in receipt of or was entitled to 
receive compensation at the time of death for service-
connected disability that was continuously rated totally 
(100%) disabling by a schedular or unemployability rating for 
a period of 10 years or more immediately preceding death, or, 
(2) if totally rated for a lesser period, the veteran was so 
rated continuously for a period of not less than five years 
from the date of the veteran's discharge from active duty.  
See also 38 C.F.R. § 3.22 (1999).

The Court has indicated that § 1318 DIC compensation benefits 
may also be obtained by showing that a veteran would have 
been in receipt of a 100% disability rating for the statutory 
period of time but for CUE in a final VARO or BVA decision.  
Cole v. West, 13 Vet. App. 268 (1999); Marso v. West, 13 Vet. 
App. 260, 267 (1999).  In addition, the Court has indicated 
that, in limited circumstances, § 1318 DIC compensation 
benefits may be obtained by showing that a veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period.  Id; see also 
Wingo v. West, 11 Vet. App. 307 (1999); Carpenter v. Gober, 
11 Vet. App. 140, 147 (1998).  

The Secretary of the VA (Secretary) has recently indicated 
that the Court's interpretation of 38 C.F.R. § 3.22(a) as 
permitting a hypothetical entitlement claim did not 
accurately reflect VA's intent, and the VA Secretary has 
further indicated that 38 U.S.C.A. § 1318 does not authorize 
VA to award dependency and indemnity compensation benefits in 
cases where the veteran merely had hypothetical entitlement.  
65 Fed Reg. 3388 (Jan. 21, 2000).  The regulation currently 
reads, in part, as follows:

§ 3.22 -- DIC benefits for survivors of 
certain veterans rated totally disabled 
at time of death.

(a) Even though a veteran died of non-
service-connected causes, VA will pay 
death benefits to the surviving spouse or 
children in the same manner as if the 
veteran's death were service-connected, 
if:
(1) The veteran's death was not the 
result of his or her own willful 
misconduct, and 
(2) At the time of death, the 
veteran was receiving, or was 
entitled to receive, compensation 
for service-connected disability 
that was: 
(i) Rated by VA as totally disabling 
for a continuous period of at least 
10 years immediately preceding 
death; or 
(ii) Rated by VA as totally 
disabling continuously since the 
veteran's release from active duty 
and for at least 5 years immediately 
preceding death.

(b) For purposes of this section, 
"entitled to receive" means that at the 
time of death, the veteran had service- 
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:
(1) VA was paying the compensation 
to the veteran's dependents; 
(2) VA was withholding the 
compensation under authority of 38 
U.S.C. 5314 to offset an 
indebtedness of the veteran;
(3) The veteran had applied for 
compensation but had not received 
total disability compensation due 
solely to clear and unmistakable 
error in a VA decision concerning 
the issue of service connection, 
disability evaluation, or effective 
date;
(4) The veteran had not waived 
retired or retirement pay in order 
to receive compensation;
(5) VA was withholding payments 
under the provisions of 10 U.S.C. 
1174(h)(2);
(6) VA was withholding payments 
because the veteran's whereabouts 
was unknown, but the veteran was 
otherwise entitled to continued 
payments based on a total service-
connected disability rating; or 
(7) VA was withholding payments 
under 38 U.S.C. 5308 but determines 
that benefits were payable under 38 
U.S.C. 5309.

(c) For purposes of this section, "rated 
by VA as totally disabling" includes 
total disability ratings based on 
unemployability (Sec. 4.16 of this 
chapter).

65 Fed Reg. 3388, 3391 (Jan. 21, 2000).

The Board observes in passing that, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  See Marcoux v. 
Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, although 38 C.F.R. § 3.22 was 
revised after the appellant's claim was filed, the law itself 
has not changed.  As the Secretary's interpretive rule makes 
clear, the law was always that hypothetical claims were not 
permitted to establish entitlement DIC.

Service connection for healed fracture, D12, with low back 
strain and incomplete left ulnar nerve neuropathy with 
transplant, post-operative, was granted effective December 
18, 1971, and the veteran was initially assigned a 30 percent 
rating for each disorder.  His low back disorder was 
increased to 40 percent disabling in January 1995.  Service 
connection for PTSD was granted effective May 16, 1990, and 
he was eventually assigned a 100 percent schedular disability 
rating as of that date.  

At the time of the veteran's death in February 1998, he was 
in receipt of total disability compensation for his service-
connected PTSD as well as special monthly compensation at the 
schedular housebound rate due to his other service-connected 
disabilities.  A total schedular rating had been in effect 
since May 16, 1990.

A.  Actual Receipt Theory

The evidence reveals that the appellant is not entitled to 
§ 1318 benefits on the basis of actual receipt.  This is so 
because the veteran was not receiving total disability 
benefits for a continuous period of 10 years immediately 
preceding his death nor had he been receiving total 
disability benefits continuously since his release from 
active duty and for at least 5 years.  The veteran had been 
receiving total disability benefits for a continuous period 
of less than 9 years at the time of his death, and he had not 
been rated by VA as totally disabling continuously since his 
release from active duty.  According to the Secretary's 
interpretation of 38 C.F.R. § 3.22 and 38 U.S.C.A. § 1318, 
the appellant is precluded from recovering the benefits she 
seeks.  The Board also finds that the veteran was not 
"entitled to receive" total disability benefits for either 
of the requisite time periods as that term is defined under 
65 Fed. Reg. 3391, to be codified at 38 C.F.R. § 3.22(b). 

B.  CUE-Based Theory

As noted above, DIC benefits under § 1318 may also be 
obtained if the veteran would have been in receipt of a 100% 
disability rating for the statutory period of time but for 
CUE in a final VARO or BVA decision.  The Court has outlined 
exactly how much specificity is required in order to raise a 
§ 1318 CUE theory.  See 38 U.S.C.A. §§ 5109A, 7111 (West 
Supp. 2000); 38 C.F.R. § 3.105(a) (1999).  In Cole, the Court 
held that for CUE in these cases "a section 1318 DIC 
claimant must provide at least the following: The date or 
approximate date of the decision sought to be attacked 
collaterally, or otherwise provide sufficient detail so as to 
identify clearly the subject prior decision, and must 
indicate how, based on the evidence of record and the law at 
the time of the decision being attacked, the veteran would 
have been entitled to have prevailed so as to have been 
receiving a total disability rating for ten years immediately 
preceding the veteran's death."  Cole, 13 Vet. App. at 276-
77.  See also Crippen v. Brown, 9 Vet. App. 412, 418 (1996); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40, 44 (1993). 

Here, the appellant did not at any point even identify to the 
Board or the RO that she wished to challenge any earlier RO 
or Board decision for CUE as part of her § 1318 DIC 
"entitled to receive" claim.  Accordingly, the Board finds 
that no CUE theory was ever raised by the appellant and 
properly presented.  Of course, the appellant remains free to 
bring such a § 1318 CUE-based claim.  See Cole, 13 Vet. App. 
at 277.

C.  "Entitled to Receive" Theory

As an initial matter, the Secretary interprets the applicable 
law to preclude recovery based upon a hypothetical 
entitlement claim.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22; 65 Fed. Reg. 3388 et seq. (Jan. 21, 2000).  The Board 
notes that it is bound by VA law and regulations.  See 
38 U.S.C.A. § 7104(c) (West 1991).  

However, it appears that the Court continues to interpret 
38 U.S.C.A. § 1318 as including claims for hypothetical 
entitlement.  See Campbell v. Gober, 14 Vet. App. 142 (Sept. 
21, 2000) (decided after the publication of 65 Fed. Reg. 3388 
et seq. (Jan. 21, 2000)).  The Court has described the 
hypothetical entitlement theory as occurring "if, on 
consideration of the 'evidence in the veteran's claims file 
or VA custody prior to the veteran's death and the law then 
or subsequently made retroactively applicable', the veteran 
hypothetically would have been entitled to receive a total 
disability rating for a period or periods of time, when added 
to any period during which the veteran actually held such a 
rating, that would provide such a rating for at least the 10 
years immediately preceding the veteran's death."  Cole, 13 
Vet. App. at 274.

The Cole Court addressed what specifically an appellant must 
argue in order to obtain an adjudication of a § 1318 
hypothetically "entitled to receive" theory.  The Court 
found that these claims were similar to CUE claims and held, 
"as to a § 1318 hypothetically 'entitled to receive' theory 
that a claimant must . . . set forth how, based on the 
evidence in the veteran's claims file, or under VA's control, 
at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the 10 years immediately preceding the 
veteran's death."  Cole, 13 Vet. App. at 278-79. 

Recently, the Court narrowed the hypothetical entitlement 
theory to "the specific and limited exceptions under 
Carpenter or Wingo."  Marso, 13 Vet. App. at 267.  Under 
this narrow construction, the Board finds that hypothetical 
entitlement is not warranted as neither of the these 
exceptions apply in this case.  

Wingo v. West, 11 Vet. App. 307 (1999), held that where a 
veteran had never filed a claim for VA benefits, the 
veteran's surviving spouse could still file a claim for DIC 
benefits to demonstrate that the veteran would have been 
entitled to receive VA compensation for a 100% disability 
rating for 10 continuous years prior to the veteran's death.  
Thus, the Wingo exception applies where no final VA decision 
regarding the veteran's level of disability had been made 
which would affect a survivor's claim under section 
1318(b)(1).  Such is not the case here.  As noted below, 
there were numerous final VA decisions regarding the 
veteran's level of disability during the last 10 years of his 
life.  See also Marso, 13 Vet. App. at 267.

Carpenter v. Gober, 11 Vet. App. 140, 147 (1998), applies to 
section 1318(b) "entitled to receive" claims filed prior to 
the promulgation of 38 C.F.R. § 20.1106, which became 
effective in March 1992.  As the appellant here filed her 
claim in March 1998, the Carpenter exception is inapplicable 
in this case.  See also Marso, 13 Vet. App. at 267. 

Thus, as the circumstances of this case do not fit into the 
specific and limited exceptions under Carpenter or Wingo, the 
hypothetical entitlement theory is inapplicable.  
Nevertheless, the Board will address claims the made by the 
representative in a September 2000 written statement.

First, the representative indicated that there was error in a 
December 1988 RO decision in that the RO failed to secure all 
pertinent VA treatment records prior to adjudicating the 
claim.  The representative cited Bell v. Derwinski, 2 Vet. 
App. 611 (1992), which held that VA has constructive notice 
of its medical records as support for that argument.  
However, since the December 1988 decision here was prior to 
July 21, 1992, the date of the Court's decision in Bell, any 
failure by the RO to consider evidence which was in VA 
possession but not in the record at the time of the decision 
will not warrant a grant of hypothetical entitlement.  To the 
extent that the representative means to invoke a CUE 
argument, without specifically stating so, the Board notes 
that such a failure also does not constitute CUE.  VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (Aug. 18, 1995); Damrel v. Brown, 6 
Vet. App. 242, 246 (1994).  

Second, the representative has indicated that at that time 
there was also a failure to develop non-VA evidence and that 
there was a failure of the Secretary to ensure compliance 
with development requested in a January 1993 Board remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Likewise, 
the Board does not find that the veteran would have been 
entitled to a total disability rating for the 10 years 
immediately preceding the veteran's death based on these 
facts.  Further, to the extent that the representative means 
to invoke a CUE argument, without specifically stating so, 
the Board notes that such contentions are, in essence, a 
claim of a breach of the duty to assist, and as such they 
cannot be a basis for a CUE claim.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

Third, the representative argues that there was error in the 
December 1988 RO decision as the RO failed to inform the 
veteran that its decision was based on an incomplete record.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  If true, 
the effect would be that the December 1988 RO decision would 
not be final.  However, this does not help the appellant as 
she lacks standing to assert that matter because when the 
veteran died, any of his claims that were, or that during his 
life might have been deemed to have been, open terminated.  
See Haines v. West, 154 F.3d 1298, 1301 (Fed. Cir. 1998), 
cert. denied, 526 U.S. 1016, 119 S. Ct. 1249, 143 L. Ed. 2d 
347 (1999); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho 
v. Brown, 7 Vet. App. 42 (1994).

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
DIC under § 1318 is precluded as a matter of law.  Because 
the law, and not the facts, is dispositive of the issue, the 
appellant has failed to state a claim upon which relief may 
be granted, and, as a matter of law, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.  The claim of entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 1991) is 
also denied.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

